Case 1:19-cr-00366-LGS Document 222-1 Filed 06/17/21 Page 1 of 14




                    Exhibit A
                                                                                    Case 1:19-cr-00366-LGS Document 222-1 Filed 06/17/21 Page 2 of 14
                                                                                                                                              United States v. Stephen Calk, 19 Cr. 366 (LGS)
                                                                                                                                                          Government Exhibit List
                                                                                                                                                                  6/17/2021
*: The Government respectfully requests that the Court not immediately admit or resolve disputes over exhibits with exhibit numbers marked with an asterisk, as the Government intends to offer these exhibits, if at all, only under certain conditions.

                                                                                                                                                                                  0 Series
                                                                                                                                                                              Loan Documents
       GX                                                    Description                                                                 Bates Range/Identifier                                               Defense Objections                            Admission Status     Admitted
        1           Bridgehampton loan executed documents                                                                      SDNY_00190743 to SDNY_00190817                                                                                                 Admissible
        2           Bridgehampton loan credit approval memorandum                                                              SDNY_00190852 to SDNY_00190861                                                                                                 Admissible
        3           Brooklyn loan executed documents                                                                           SDNY_00190521 to SDNY_00190728                                                                                                 Admissible
        4           Brooklyn loan credit approval memorandum                                                                   SDNY_00191804 to SDNY_00191813                                                                                                 Admissible
        5           Brooklyn loan holding company participations                                                                 TFSB0016393 to TFSB0016416                                                                                                   Admissible
        6*          General ledger entry: TFSB charge-off                                                                              SDNY_0073672                                   Relevance; Rule 403                                                    Party Reserved
        7*          General ledger entry: NCHI charge-off                                                                              SDNY_0074014                                   Relevance; Rule 403                                                    Party Reserved
                                                                                                                                                                                50 Series
                                                                                                                                                                             Handwritten Notes
       GX                                                    Description                                                                 Bates Range/Identifier                                               Defense Objections                            Admission Status     Admitted
                                                                                                                        TFSB0055622 to TFSB0055647 (copy of physical
      51‐A*                                                                                                                                                          Hearsay                                                                                 Party Reserved
                    Dennis Raico handwritten notes                                                                                       exhibit)
                                                                                                                        TFSB0055622 to TFSB0055647 (copy of physical
      51‐B*                                                                                                                                                          Hearsay                                                                                 Party Reserved
                    Dennis Raico handwritten notes                                                                                       exhibit)
      51‐1          Dennis Raico handwritten notes                                                                                     TFSB0055630                   Hearsay                                                                                Admissible in part
      51‐2          Dennis Raico handwritten notes                                                                                     TFSB0055640                   Hearsay                                                                                Admissible in part
      51‐3          Dennis Raico handwritten notes                                                                                     TFSB0055642                   Hearsay                                                                                Admissible in part
      51‐4          Dennis Raico handwritten notes                                                                                     TFSB0055645                   Hearsay                                                                                Admissible in part
      51‐5          Dennis Raico handwritten notes                                                                                     TFSB0055646                   Hearsay                                                                                Admissible in part
      52*           Martin Silverstein handwritten notes                                                                 TFA_CALK.0004326 to TFA_CALK.0004327 Hearsay                                                                                        Party Reserved
                                                                                                                                                               100 Series
                                                                                                                                                             TFSB Emails
       GX                                            Description                                                                  Bates Range/Identifier                                                      Defense Objections                            Admission Status     Admitted
       101          Email from Robert Jones to Dennis Raico, April 12, 2016                                                 SDNY_00250792 to SDNY_00250796                                                                                                    Admissible
                    Email from Steve Calk to Jim Brennan, Javier Ubarri, and Jim Norini, April
       102                                                                                                                     SDNY_00241898 to SDNY_00241899                                                                                                  Admissible
                    26, 2016
       103          Calendar invite for event May 10, 2016                                                                            SDNY_00241890                                                                                                            Admissible
       104          Email from Steve Calk to Paul Manafort, May 11, 2016                                                              SDNY_00238937                                                                                                            Admissible
       105          Calendar invite for event July 27, 2016                                                                    SDNY_00241864 to SDNY_00241865                                                                                                  Admissible
                    Email from Dennis Raico to Elizabeth Cholakis and Steve Calk, July 27,
       106                                                                                                                     SDNY_00238948 to SDNY_00238949                                                                                                  Admissible
                    2016
                    Email from Steve Calk to Javier Ubarri, Jim Norini, and Jim Brennan with                                   SDNY_00241880 to SDNY_00241878
       107                                                                                                                                                                                                                                                     Admissible
                    attachments, July 28, 2016                                                                                   (Bates numbers in reverse order)
                    Email from Steve Calk to Dennis Raico, Javier Ubarri, Jim Brennan, and
       108                                                                                                                     SDNY_00241871 to SDNY_00241875                                                                                                  Admissible
                    Thomas Horn, July 28, 2016
                    Email from Dennis Raico to Javier Ubarri, Jim Brennan, Steve Calk, and
      108‐A                                                                                                                    SDNY_00238968 to SDNY_00238971                                                                                                 New Exhibit
                    Thomas Horn, July 28, 2016
       109                                                                                                                     SDNY_00254086 to SDNY_00254093                                                                                                  Admissible
                    Email from Jim Brennan to Dennis Raico with attachment, July 28, 2016
      109‐A                                                                                                                                  SDNY_00254117
                    Email from Paul Manafort to Dennis Raico, July 29, 2016                                                                                                                                                                                   New Exhibit
      109‐B                                                                                                                     SDNY_00254122 to SDNY_00254125
                    Email from Dennis Raico to Paul Manafort with attachment, July 29, 2016                                                                                                                                                                   New Exhibit
       110          Email from Dennis Raico to Anna Ivakhnik, August 1, 2016                                                   SDNY_00254213 to SDNY_00254218                                                                                                 Admissible
       111          Email from Paul Manafort to Dennis Raico, August 3, 2016                                                          SDNY_00254290                                                                                                           Admissible
       112          Email from Dennis Raico to Paul Manafort, August 4, 2016                                                          SDNY_00254297                                                                                                           Admissible
       113                                                                                                                     SDNY_00238979 to SDNY_00238982                                                                                                  Admissible
                    Email from Paul Manafort to Steve Calk with attachment, August 4, 2016
       114          Email from Steve Calk to Paul Manafort, August 4, 2016                                                       SDNY_00241867 to SDNY_241868                                                                                                  Admissible
                    Email from Rick Gates to Rick Gates, Paul Manafort, Steven Mnuchin, Dan
       115          Kowalski, Jason Miller, Bryan Lanza, Jared Kushner, and Stephen Miller                                     SDNY_00239883 to SDNY_00239891                                                                                                  Admissible
                    with attachments, August 8, 2016
       116          Email from Anna Ivakhnik to Dennis Raico, August 8, 2016                                                                 SDNY_00254561                                                                                                     Admissible
       117                                                                                                                     SDNY_00238994 to SDNY_00239006                                                                                                  Admissible
                    Email from Rick Gates to Steve Calk with attachments, August 8, 2016
       118          Email from Paul Manafort to Steve Calk, August 9, 2016                                                                   SDNY_00239036                                                                                                     Admissible
       119          Paul Manafort contact card                                                                                               SDNY_00239035                                                                                                     Admissible
                    Email from Kellie Kennedy to Steve Calk and Eileen Rochford, August 9,
       120                                                                                                                          TFSB0089994 to TFSB0089996                                                                                                 Admissible
                    2016
                                                        Case 1:19-cr-00366-LGS Document 222-1 Filed 06/17/21 Page 3 of 14
        Email from Kellie Kennedy to Steve Calk and Eileen Rochford, August 9,
121                                                                                     TFSB0090032 to TFSB0090034                             Admissible
        2016
        Email from Steve Calk to Kellie Kennedy and Eileen Rochford, August 9,
121‐A                                                                                   TFSB0090029 to TFSB0090031                            New Exhibit
        2016
        Email from Anna Ivakhnik to Cindy Laporta and Dennis Raico, August 10,
122*                                                                                 SDNY_00254703 to SDNY_00254705                          Party Reserved
        2016
        Email from Anna Ivakhnik to Heather Washkuhn, Cindy Laporta, and Paul
123*                                                                                 SDNY_00245297 to SDNY_00245306                          Party Reserved
        Manafort with attachment, August 11, 2016
        Email from Heather Washkuhn to Anna Ivakhnik, Cindy Laporta, and Paul
124*                                                                                 SDNY_00245757 to SDNY_00245762                          Party Reserved
        Manafort with attachment, August 11, 2016
        Email from Cindy Laporta to Anna Ivakhnik, Paul Manafort, and Heather
125*                                                                                 SDNY_00245767 to SDNY_00245771                          Party Reserved
        Washkuhn, August 11, 2016
126*    Email from Steve Calk to Paul Manafort, August 12, 2016                      SDNY_00239051 to SDNY_00239053                          Party Reserved
127*                                                                                 SDNY_00239054 to SDNY_00239056                          Party Reserved
        Email from Steve Calk to kelliek@theharbingergroup.com, August 12, 2016
        Email from Paul Manafort to Anna Ivakhnik with attachment, August 15,
128*                                                                                 SDNY_00246187 to SDNY_00246188                          Party Reserved
        2016
        Email from no-reply@thefederalsavings.bank to Thomas Horn with                                                 Relevance; Hearsay
129                                                                                     TFSB0015855 to TFSB0015856                            Inadmissible
        attachment, July 5, 2017
130*    Email from Donald J. Trump to Steve Calk, August 19, 2016                           SDNY_00239078                                    Party Reserved
131     Email from Steve Calk to Bryan Lanza, August 21, 2016                                TFSB0086133                                      Admissible
132*    Email from Thomas Horn to Anna Ivakhnik, August 22, 2016                     SDNY_00247148 to SDNY_00247149                          Party Reserved
133*                                                                                         SDNY_00280446                                   Party Reserved
        Email from dealroomresults@cscinfo.com to Thomas Horn, August 23, 2016
134*                                                                                         SDNY_00280451                                   Party Reserved
        Email from dealroomresults@cscinfo.com to Thomas Horn, August 24, 2016
135*                                                                                         SDNY_00280452                                   Party Reserved
        Email from dealroomresults@cscinfo.com to Thomas Horn, August 25, 2016
136     Email from Dennis Raico to Anna Ivakhnik, August 24, 2016                            SDNY_00247203             Hearsay              Admissible in part
        Email from Anna Ivakhnik to Jeff Yohai, Dennis Raico, and Felix Katz,
137                                                                                  SDNY_00249555 to SDNY_00249557                            Admissible
        August 30, 2016
        Email from Dennis Raico to bbaldinger@baldingerlaw.com with attachment,
138*                                                                                 SDNY_00270623 to SDNY_00270670                          Party Reserved
        August 30, 2016
139     Email from Anna Ivakhnik to Dennis Raico, September 1, 2016                  SDNY_00249609 to SDNY_00249610                            Admissible
        Email from Steve Calk to Jillian Rogers, Alexa Henning, and Scott
140                                                                                     TFSB0090215 to TFSB0090216                             Admissible
        Hogenson, September 3, 2016
        Email from Dennis Raico to Anna Ivakhnik with attachments, September 8,
141                                                                                  SDNY_00248394 to SDNY_002483947                           Admissible
        2016
142     Email from Anna Ivakhnik to Dennis Raico, September 8, 2016                  SDNY_00249859 to SDNY_00249860                            Admissible
143     Email from Dennis Raico to Anna Ivakhnik, September 9, 2016                  SDNY_00247450 to SDNY_00247453                            Admissible
144                                                                                          SDNY_00277323                                     Admissible
        Email from Jackie Katz to Javier Ubarri and Jim Norini, September 10, 2016
        Email from Baylor Myers to Steve Calk and Steven Mnuchin, September 13,
145*                                                                                 SDNY_00239095 to SDNY_00239096                          Party Reserved
        2016
        Email from Thomas Horn to Javier Ubarri, Jim Norini, and Jim Brennan with
146                                                                                  SDNY_00277811 to SDNY_00277816                            Admissible
        attachments, September 13, 2016
        Email from Jim Brennan to Jim Norini and Javier Ubarri with attachments,
147                                                                                  SDNY_00277817 to SDNY_00277836                            Admissible
        September 14, 2016
        Email from Jim Brennan to Jim Norini and Javier Ubarri, September 14,
148*                                                                                 SDNY_00277837 to SDNY_00277840                          Party Reserved
        2016
        Email from Jim Brennan to Javier Ubarri and Jim Norini, September 14,
149                                                                                  SDNY_00277841 to SDNY_00277842                            Admissible
        2016
150     Email from Javier Ubarri to Dennis Raico, September 14, 2016                 SDNY_00279182 to SDNY_00279184                            Admissible
        Email from Steve Calk to Jillian Rogers, Kellyanne Conway, and Bryan
151*                                                                                    TFSB0090283 to TFSB0090284                           Party Reserved
        Lanza, September 19, 2016
152     Email from Jim Brennan to Javier Ubarri, September 20, 2016                  SDNY_00277920 to SDNY_00277921                           Admissible
153*    Paul Manafort contact card                                                          SDNY_00239877                                    Party Reserved
        Email from Jim Brennan to Javier Ubarri, Jim Norini, and Thomas Horn with
154                                                                                  SDNY_00278108 to SDNY_00278122                            Admissible
        attachments, September 21, 2016
        Email from Jim Brennan to Javier Ubarri, Steve Calk, Thomas Horn, and Jim
155*                                                                                 SDNY_00278123 to SDNY_00278126                          Party Reserved
        Norini, September 21, 2016
        Email from Javier Ubarri to Steve Calk and Dennis Raico, September 21,
156                                                                                  SDNY_00239119 to SDNY_00239123                            Admissible
        2016
        Email from Jillian Rogers to Steve Calk, hogie57@gmail.com,
157*    alexa@jamestownassociates.com, Bryan Lanza, and Kellyanne Conway,                      TFSB0086135                                   Party Reserved
        September 22, 2016
        Email from Jillian Rogers to Steve Calk, Bernard Banks, and Kellie
158                                                                                  SDNY_00239137 to SDNY_00239138                            Admissible
        Kennedy, September 23, 2016
159     Email from Steve Calk to Paul Manafort, September 23, 2016                   SDNY_00239139 to SDNY_00239140                            Admissible
160     Email from Jim Brennan to Anna Ivakhnik, September 23, 2016                  SDNY_00247581 to SDNY_00247584                            Admissible
161     Email from Paul Manafort to Steve Calk, September 25, 2016                          SDNY_00239156                                      Admissible
162*     Email from Steve Calk to Ken Harris, undated
                                                         Case 1:19-cr-00366-LGS            Document 222-1 Filed 06/17/21 Page 4 ofParty
                                                                        SDNY_00239159 to SDNY_00239160
                                                                                                                                    14Reserved
163      Email from Dennis Raico to Steve Calk, September 26, 2016                   SDNY_00258595 to SDNY_00258596                    Admissible
164      Calendar invite for event September 26, 2016                                SDNY_00239860 to SDNY_00239861                    Admissible
165      Email from Dennis Raico to Sam Heskel, September 26, 2016                   SDNY_00271031 to SDNY_00271032   Hearsay        Admissible in part
166*     Note, January 8, 2017                                                              SDNY_00239892                             Party Reserved
         Email from Dennis Raico to Jim Brennan, Javier Ubarri, and Robert Jones,
 167                                                                                         SDNY_00251765            Hearsay        Admissible in part
         September 26, 2016
         Email from Steve Calk to Baylor Myers and Steven Mnuchin, September 26,
168*                                                                                   TFSB0090305 to TFSB0090306                     Party Reserved
         2016
 169     Email from Dennis Raico to Anna Ivakhnik, September 27, 2016                SDNY_00256693 to SDNY_00256695                     Admissible
         Email from Anna Ivakhnik to Jim Brennan, Thomas Horn, Dennis Raico, and
170*                                                                                 SDNY_00239893 to SDNY_00239894                   Party Reserved
         Steve Calk with attachment, September 27, 2016
         Email from Dennis Raico to Jim Brennan, Anna Ivakhnik, Thomas Horn, and
171*                                                                                 SDNY_00239897 to SDNY_00239899                   Party Reserved
         Steve Calk, September 27, 2016
 172     Email from Jim Brennan to Anna Ivakhnik, September 27, 2016                 SDNY_00247625 to SDNY_00247627                     Admissible
 173     Email from Anna Ivakhnik to Jim Brennan, September 27, 2016                 SDNY_00250728 to SDNY_00250728                     Admissible
         Email from Thomas Horn to Dennis Raico and Jim Brennan, September 28,
174*                                                                                 SDNY_00259007 to SDNY_00259008                   Party Reserved
         2016
         Email from Jim Brennan to Dennis Raico and Thomas Horn with
 175                                                                                 SDNY_00284312 to SDNY_00284359                     Admissible
         attachments, October 3, 2016
 176     Email from Dennis Raico to Paul Manafort, October 4, 2016                   SDNY_00271216 to SDNY_00271217                     Admissible
 177     Email from Dennis Raico to Javier Ubarri, October 5, 2016                   SDNY_00271239 to SDNY_00271240   Hearsay          Inadmissible
178*                                                                                 SDNY_00271248 to SDNY_00271249                   Party Reserved
         Email from Dennis Raico to Thomas Horn and Jim Brennan, October 6, 2016
         Email from Steve Calk to Bryan Lanza, Jillian Rogers, and Paul Manafort,
179*                                                                                         SDNY_00241830                            Party Reserved
         October 6, 2016
180*     Email from Paul Manafort to Steve Calk, October 7, 2016                            SDNY_239170                               Party Reserved
181      Email from Dennis Raico to Steve Calk, October 7, 2016                       SDNY_239171 to SDNY_239172                       Admissible
182      Email from Steve Calk to Paul Manafort, October 7, 2016                      SDNY_239173 to SDNY_239174                       Admissible
         Email from Javier Ubarri to Jim Brennan, Jim Norini, and Thomas Horn,
183*                                                                                 SDNY_00279199 to SDNY_00279202                   Party Reserved
         October 7, 2016
  184    Email from Steve Calk to Jim Brennan, October 7, 2016                       SDNY_00239178 to SDNY_00239179                    Admissible
  185    Email from Dennis Raico to Paul Manafort, October 7, 2016                          SDNY_00259421             Hearsay        Admissible in part
  186    Email from Paul Manafort to Steve Calk, October 8, 2016                            SDNY_00239900                              Admissible
186‐A*   Email from Steve Calk to Paul Manafort, October 8, 2016                     SDNY_00241818 to SDNY_00241819   Rule 403        Party Reserved
 186‐B   Email from Steve Calk to Paul Manafort, October 11, 2016                    SDNY_00241814 to SDNY_00241815                    Admissible
         Email from Dennis Raico to Thomas Horn and Jim Brennan with attachment,
187*                                                                                 SDNY_00271380 to SDNY_00271382                   Party Reserved
         October 11, 2016
         Email from Thomas Horn to Dennis Raico and Jim Brennan, October 11,
 188                                                                                 SDNY_00259968 to SDNY_00259970                     Admissible
         2016
 189                                                                                 SDNY_00239198 to SDNY_00239204                     Admissible
         Email from Steve Calk to Paul Manafort with attachment, October 12, 2016
 190     Email from Paul Manafort to Steve Calk, October 12, 2016                    SDNY_00239205 to SDNY_00239206                     Admissible
         Email from Thomas Horn to Dennis Raico and Jim Brennan, October 12,
 191                                                                                 SDNY_00260185 to SDNY_00260186                     Admissible
         2016
         Email from Dennis Raico to Thomas Horn and Jim Brennan with
192*                                                                                 SDNY_00271458 to SDNY_00271462                   Party Reserved
         attachments, October 13, 2016
 193     Email from Kellie Kennedy to Steve Calk, October 12, 2016                   SDNY_00239207 to SDNY_00239209                     Admissible
 194     Email from John Day to Dennis Raico, October 13, 2016                       SDNY_00260372 to SDNY_00260373   Hearsay          Inadmissible
         Email from Jeff Yohai to Dennis Raico, Felix@nulinefunding.com,
195*     bbaldinger@baldingerlaw.com, and alan@marinw.com with attachments,          SDNY_00260382 to SDNY_00260385                   Party Reserved
         October 13, 2016
 196                                                                                 SDNY_00239214 to SDNY_00239232                     Admissible
         Email from Steve Calk to Paul Manafort with attachments, October 13, 2016
 197     Email from Steve Calk to Javier Ubarri, October 13, 2016                    SDNY_00239235 to SDNY_00239237                     Admissible
         Email from Bruce Baldinger to Paul Manafort, Jeff Yohai, and Dennis Raico
198*                                                                                 SDNY_00261268 to SDNY_00261274                     Admissible
         with attachments, October 14, 2016
         Email from Bruce Baldinger to Edward Heim, Dennis Raico, and
199*                                                                                 SDNY_00261527 to SDNY_00261536                   Party Reserved
         szidell@wrslawyers.com with attachments, October 14, 2016
         Email from Steve Calk to Jim Brennan, Javier Ubarri, Jim Norini, Angela
 200                                                                                 SDNY_00239238 to SDNY_00239239                     Admissible
         Shelton, Thomas Horn, and Dennis Raico, October 19, 2016
         Email from Jim Brennan to Denins Raico and Thomas Horn, October 19,
 201                                                                                         SDNY_00262356                              Admissible
         2016

 202                                                                                 SDNY_00239240 to SDNY_00239243                     Admissible
         Email from Javier Ubarri to Steve Calk with attachment, October 19, 2016
 203     Email from Javier Ubarri to Steve Calk, October 20, 2016                            SDNY_00239244                              Admissible
         Email from Dennis Raico to Paul Manafort and Dennis Raico, October 20,
204*                                                                                 SDNY_00271634 to SDNY_00271635                   Party Reserved
         2016
205*     Email from Jeff Yohai to Dennis Raico and Felix Katz, October 20, 2016      SDNY_00262401 to SDNY_00262402   Hearsay         Party Reserved
         Email from Dennis Raico to Javier Ubarri and Jim Brennan, October 21,
 206                                                                                 SDNY_00262434 to SDNY_00262435                     Admissible
         2016
                                                        Case 1:19-cr-00366-LGS Document 222-1 Filed 06/17/21 Page 5 of 14
        Email from Paul Manafort to Dennis Raico with attachment, October 21,
207*                                                                                 SDNY_00262615 to SDNY_00262617                Party Reserved
        2016
        Email from Dennis Raico to Elizabeth Cholakis with attachment, October 21,
208                                                                                  SDNY_00271688 to SDNY_00271690                  Admissible
        2016
209                                                                                  SDNY_00262702 to SDNY_00262704     Hearsay   Admissible in part
        Email from Ann DiCola to Dennis Raico and Darin Judis, October 25, 2016
        Email from Dennis Raico to Vanessa Bartholomew with attachments,
210*                                                                                 SDNY_00271777 to SDNY_00271787                Party Reserved
        October 26, 2016
211     Email from Paul Manafort to Dennis Raico, October 26, 2016                   SDNY_00262790 to SDNY_00262792                  Admissible
        Email from Vanessa Bartholomew to Dennis Raico with attachment, October
212                                                                                  SDNY_00264231 to SDNY_00264236                  Admissible
        28, 2016
213     Email from Steve Calk to Dennis Raico, October 29, 2016                      SDNY_00241768 to SDNY_00241769                 Admissible
214*    Email from Steve Calk to Paul Manafort, October 29, 2016                            SDNY_00241767                          Party Reserved
        Email from Dennis Raico to Paul Manafort, Steve Calk, and Bruce Baldinger,
215                                                                                  SDNY_00239907 to SDNY_00239909                  Admissible
        October 31, 2016
216     Email from Dennis Raico to Vanessa Bartholomew, October 31, 2016             SDNY_00272839 to SDNY_00272842                  Admissible
217     Email from Ann DiCola to Dennis Raico, November 1, 2016                      SDNY_00265229 to SDNY_00265236                  Admissible
        Email from Dennis Raico to Amanda Sparks, Vanessa Bartholomew, and
218                                                                                  SDNY_00272910 to SDNY_00272914     Hearsay   Admissible in part
        Erin Devaney, November 1, 2016
        Email from Paul Manafort to Dennis Raico, Bruce Baldinger, Jeff Yohai, and
219                                                                                   SDNY_00239255 to SDNY_239257                   Admissible
        Steve Calk, November 1, 2016
        Email from Dennis Raico to Nadlan Appraisals and Sam Heskel, November
220*                                                                                 SDNY_00273081 to SDNY_00273083                Party Reserved
        4, 2016
        Email from Ann DiCola to Vanessa Bartholomew, Patricia Saenz, Amanda
221*    Sparks, Jolisa Garrett, Dennis Raico, Robert Jones, Darin Judis, and Steve   SDNY_00239919 to SDNY_00239928                Party Reserved
        Calk, November 11, 2016
222     Email from Dennis Raico to Sam Heskel, November 6, 2016                      SDNY_00273118 to SDNY_00273121                 Admissible
223     Email from Dennis Raico to Steve Calk, November 1, 2016                      SDNY_00239971 to SDNY_00239972     Hearsay   Admissible in part
        Email from Dennis Raico to bbaldinger@baldingerlaw.com, Robert
224*                                                                                 SDNY_00273181 to SDNY_00273182                Party Reserved
        Wisnicki, Andrew Knoph, and Dennis Raico, November 8, 2016
        Email from Dennis Raico to djudis@bofi.com, rmarquez@bofi.com, Dennis
225                                                                                          SDNY_00256177                           Admissible
        Raico, and Ann DiCola, November 8, 2016
226     Email from Robert Wisnicki to Dennis Raico, November 9, 2016                 SDNY_00266557 to SDNY_00266558                  Admissible
        Email from Dennis Raico to bbaldinger@baldingerlaw.com, Edward Heim,
227                                                                                  SDNY_00273241 to SDNY_00273244     Hearsay   Admissible in part
        Andrew Knoph, and Robert Wisnicki, November 9, 2016
228     Email from Kellie Kennedy to Steve Calk, November 9, 2016                      TFSB0090558 to TFSB0090559                    Admissible
        Email from Dennis Raico to Javier Ubarri and Steve Calk, November 10,
229                                                                                          SDNY_00239973                           Admissible
        2016
230     Email from Dennis Raico to Paul Manafort, November 10, 2016                          SDNY_00273268                           Admissible

230‐A   Email from Matthew MacDonald to Dennis Raico, Javier Ubarri, Jim             TFSB_000000813 to TFSB_000000814                Admissible
        Brennan, Eric Buteyn, and Steve Calk with attachment, November 11, 2016
231     Email from Matthew MacDonald to Javier Ubarri, November 11, 2016             SDNY_00277343 to SDNY_00277347                  Admissible
        Email from Javier Ubarri to Jim Brennan, Dennis Raico, Eric Buteyn, and
231‐A                                                                                SDNY_00266688 to SDNY_00266689                 New Exhibit
        Matthew Mcdonald
231‐B   Email from Javier Ubarri to Matthew Macdonald, November 11, 2016             SDNY_00240097 to SDNY_00240100                 New Exhibit
232*    Email from Matthew MacDonald to Javier Ubarri, November 10, 2016             SDNY_00266701 to SDNY_00266703                Party Reserved

233     Email from Jim Brennan to Eric Buteyn, Matthew MacDonald, Ryan Galer,        SDNY_00266690 to SDNY_00266700                  Admissible
        Javier Ubarri, and Dennis Raico with attachments, November 10, 2016
        Email from Javier Ubarri to Dennis Raico and Steve Calk with attachment,
234                                                                                  SDNY_00239974 to SDNY_00239978                  Admissible
        November 11, 2016
        Email from Dennis Raico to Paul Manafort, Steve Calk, and Bruce Baldinger,
235                                                                                          SDNY_00273341                           Admissible
        November 11, 2016
        Email from Steve Calk to Dennis Raico and Jim Brennan, November 11,
236                                                                                  SDNY_00280426 to SDNY_00280427                  Admissible
        2016

237     Email from Dennis Raico to Paul Manafort, bbaldinger@baldingerlaw.com,       SDNY_00273347 to SDNY_00273349                  Admissible
        Steve Calk, and Dennis Raico with attachment, November 11, 2016
        Email from Bruce Baldinger to Dennis Raico and Paul Manafort, November
238*                                                                                 SDNY_00266773 to SDNY_00266774                Party Reserved
        11, 2016
        Email from Dennis Raico to Bruce Baldinger and Paul Manafort with
239*                                                                                 SDNY_00266778 to SDNY_00266787                Party Reserved
        attachments, November 11, 2016
240     Email from Steve Calk to Bonnie Sinnock, November 12, 2016                     TFSB0090796 to TFSB0090798                    Admissible
        Email from Ryan McCarthy to Steve Calk with attachment, November 12,
241*                                                                                   TFSB0086705 to TFSB0086708                  Party Reserved
        2016
        Email from Paul Manafort to Dennis Raico, Bruce Baldinger, Steve Calk, and
242*                                                                                 SDNY_00240122 to SDNY_00240124                Party Reserved
        Jeff Yohai with attachment, November 13, 2016
243*    Email from Steve Calk to Dennis Raico, November 13, 2016                     SDNY_00239270 to SDNY_00239271                Party Reserved
        Email from Steve Calk to Paul Manafort with attachments, November 14,
244                                                                                  SDNY_00240127 to SDNY_00240130                  Admissible
        2016
                                                        Case 1:19-cr-00366-LGS Document 222-1 Filed 06/17/21 Page 6 of 14
 245    Email from Steve Calk to Paul Manafort, November 14, 2016                     SDNY_00241733 to SDNY_00241737                        Admissible
245‐A   Email from Paul Manafort to Steve Calk, November 14, 2016                     SDNY_00241747 to SDNY_00241750                        New Exhibit
245‐B   Email from Steve Calk to Paul Manafort, November 14, 2016                     SDNY_00240131 to SDNY_00240134                        New Exhibit
245‐C   Email from Paul Manafort to Steve Calk, November 14, 2016                     SDNY_00239272 to SDNY_00239276                        New Exhibit
246*    Email from wlross@wlross.com to Steve Calk, November 14, 2016                            TFSB0090803                               Party Reserved
247*    Email from Steven Calk to steven@donaldtrump.com, November 14, 2016                      TFSB0090804                               Party Reserved
        Email from Steve Calk to Jim Brennan, Javier Ubarri, and Dennis Raico with    SDNY_00241743 to SDNY_00241746
248                                                                                                                                          Admissible
        attachment, November 14, 2016                                                (Bates numbers in non-consecutive order)
        Email from Jim Brennan to Robert Wisnicki, Dennis Raico, Angela Shelton,
249                                                                                   SDNY_00266812 to SDNY_00266816                         Admissible
        and Thomas Horn with attachment, November 14, 2016
        Email from Dennis Raico to Thomas Horn and Jim Brennan, November 14,
250*                                                                                            SDNY_00266864                              Party Reserved
        2016
251*    Email from Steve Calk to Paul Manafort, November 15, 2016                               SDNY_00241724                              Party Reserved
        Email from Dennis Raico to Sam Heskel and Nadlan Appraisals, November
252                                                                                             SDNY_00273391                                Admissible
        15, 2016
        Email from Ann DiCola to Dennis Raico, Darin Judis, and Vanessa
253*                                                                                  SDNY_00267181 to SDNY_00267183                       Party Reserved
        Bartholomew, November 16, 2016
        Email from Steve Calk to Paul Manafort with attachments, November 16,         SDNY_00241718 to SDNY_00241723
254                                                                                                                                          Admissible
        2016                                                                         (Bates numbers in non-consecutive order)
        Email notification regarding message delivered from Steve Calk to Paul
255*                                                                                  SDNY_00240170 to SDNY_00240171                       Party Reserved
        Manafort, November 16, 2016
256     Email from Dennis Raico to Steve Calk, November 16, 2016                      SDNY_00240177 to SDNY_00240180                        Admissible
257     Email from Steve Calk to Dennis Raico, November 18, 2016                      SDNY_00239291 to SDNY_00239294                        Admissible
258*    Email from Dennis Raico to Jeff Yohai, November 18, 2016                      SDNY_00273555 to SDNY_00273558                       Party Reserved
        Email from Jim Brennan to Edward Heim, Dennis Raico,
259     bbaldinger@baldingerlaw.com, Charles Brigante, Melissa Tousley, and           SDNY_00267794 to SDNY_00267795                         Admissible
        Stacey Paglia-Marrero, November 18, 2016
        Email from Dennis Raico to Cody Weinberg and Sam Heskel, November 18,
260                                                                                   SDNY_00273559 to SDNY_00273563                         Admissible
        2016
        Email from Steve Calk to Paul Manafort with attachments, November 19,         SDNY_00241697 to SDNY_00241703
261                                                                                                                                          Admissible
        2016                                                                         (Bates numbers in non-consecutive order)
        Email notification regarding message delivered from Steve Calk to Paul
262*                                                                                  SDNY_00240190 to SDNY_00240191                       Party Reserved
        Manafort, November 19, 2016
263     Email from Dennis Raico to Paul Manafort, November 20, 2016                   SDNY_00273587 to SDNY_00273589                         Admissible
        Email from John Day to Dennis Raico, Scott Sawyer, Jeff Yohai, and Keren
264                                                                                   SDNY_00267822 to SDNY_00267824                         Admissible
        Kogan, November 21, 2016
        Email from Dennis Raico to Vanessa Bartholomew and Ann DiCola,
265*                                                                                  SDNY_00273606 to SDNY_00273612                       Party Reserved
        November 21, 2016
        Email from Steve Calk to Paul Manafort with attachment, November 25,          SDNY_00241691 to SDNY_00241690
266                                                                                                                                          Admissible
        2016                                                                            (Bates numbers in reverse order)
        Email notification regarding message delivered from Steve Calk to Paul
267*                                                                                  SDNY_00240197 to SDNY_00240198                       Party Reserved
        Manafort, November 25, 2016
268     Email from Paul Manafort to Steve Calk, November 25, 2016                               SDNY_00240199                                Admissible
        Email from Steve Calk to George Gilmore with attachments, November 27,
269                                                                                      TFSB0087353 to TFSB0087354                          Admissible
        2016
        Email from Dennis Raico to bbaldinger@baldingerlaw.com, Paul Manafort,
270                                                                                   SDNY_00273708 to SDNY_00273709                         Admissible
        and Jeff Yohai, November 28, 2016
        Email from Dennis Raico to bbaldinger@baldingerlaw.com, Paul Manafort,
271                                                                                  SDNY_00256331 and SDNY_00256332                         Admissible
        and Jeff Yohai, November 28, 2016
        Email from Paul Manafort to Dennis Raico and Steve Calk, November 30,
272                                                                                             SDNY_00240209                                Admissible
        2016
        Email from Dennis Raico to Amanda Sparks and Vanessa Bartholomew,
273                                                                                   SDNY_00273813 to SDNY_00273816            Hearsay   Admissible in part
        December 1, 2016
        Email from Jim Mattis to Dell Dailey, Steve Calk, and Sally Donnelly,
274*                                                                                     TFSB0086859 to TFSB0086860                        Party Reserved
        December 2, 2016
275*    Email from Jim Mattis to Steve Calk, December 4, 2016                                 TFSB0090898                                  Party Reserved
276     Email from Paul Manafort to Dennis Raico, December 3, 2016                    SDNY_00268508 to SDNY_00268509                        Admissible
        Email from Dennis Raico to Vanessa Bartholomew and Amanda Sparks,
277                                                                                   SDNY_00273883 to SDNY_00273885            Hearsay     Inadmissible
        December 6, 2016
278     Email from Steve Calk to Paul Manafort, December 7, 2016                      SDNY_00241677 to SDNY_00241680                         Admissible
279     Email from Steve Calk to Dennis Raico, December 7, 2016                       SDNY_00241672 to SDNY_00241674                         Admissible

280     Email from Paul Manafort to Dennis Raico, Steve Calk, Bruce Baldinger,        SDNY_00240239 to SDNY_00240250                         Admissible
        Felix Katz, and Alan Fetzer with attachments, December 7, 2016
        Email from Steve Calk to Paul Manafort, Dennis Raico, and Steve Calk,
281                                                                                             SDNY_00241671                                Admissible
        December 7, 2016
282     Email from Steve Calk to Dennis Raico, December 8, 2016                       SDNY_00241669 to SDNY_00241670                         Admissible
        Email from Steve Calk to greg.garrabrants@bofifederalbank.com, December
283                                                                                             SDNY_00241668                                Admissible
        8, 2016
284     Email from Dennis Raico to Elizabeth Cholakis, December 9, 2016               SDNY_00273980 to SDNY_00273982                         Admissible
                                                         Case 1:19-cr-00366-LGS Document 222-1 Filed 06/17/21 Page 7 of 14
         Email from James Brennan to jubarri@tfsbcuca01.cbc.local with native
 285                                                                                   SDNY_00280271 to SDNY_00280272   Hearsay    Court Reserved
         attachment, December 9, 2016
285‐1    Native attachment from GX 285                                                                                  Hearsay    Court Reserved
 286                                                                                   SDNY_00280290 to SDNY_00280293                Admissible
         Email from Jim Brennan to Dennis Raico with attachment, December 9, 2016
287*     Calendar invite for event December 12, 2016                                   SDNY_00239872 to SDNY_00239873              Party Reserved
         Email from Steve Calk to steve@arc-ent.com with attachments, December
288*                                                                                     TFSB0087422 to TFSB0087427                Party Reserved
         14, 2016
 289     Email from Jim Brennan to Dennis Raico, December 14, 2016                     SDNY_00269100 to SDNY_00269101                Admissible
         Email from Steve Calk to Chuck Smith, Javier Ubarri, and John Calk,
 290                                                                                   SDNY_00239537 to SDNY_00239538                Admissible
         December 16, 2016
291*     Email from Steve Calk to Javier Ubarri, December 17, 2016                     SDNY_00239542 to SDNY_00239545              Party Reserved
291‐A    Email from Steve Calk to Richard Porter, December 19, 2016                      TFSB0087432 to TFSB0087457                 Admissible
         Email from Steve Calk to Chuck Smith, Javier Ubarri, and John Calk,
292*                                                                                           SDNY_00239558                       Party Reserved
         December 20, 2016
         Email from Steve Calk to Chuck Smith, Javier Ubarri, and John Calk,
 293                                                                                   SDNY_00239559 to SDNY_00239561                Admissible
         December 20, 2016
         Email from Dennis Raico to Paul Manafort, Bruce Baldinger, Steve Calk, and
294*                                                                                   SDNY_00256494 to SDNY_00256552              Party Reserved
         Dennis Raico with attachments, December 21, 2016
         Email from Steve Calk to Bruce Baldinger, Dennis Raico, and Paul Manafort,
 295                                                                                   SDNY_00239562 to SDNY_00239563                Admissible
         December 21, 2016
         Email from Javier Ubarri to Jim Norini, Jim Brennan, and Steve Calk with
 296                                                                                           SDNY_00280094                         Admissible
         attachment, December 22, 2016
         Email from Dennis Raico to Paul Manafort, Bruce Baldinger, and Steve Calk
 297                                                                                   SDNY_00274202 to SDNY_00274206                Admissible
         with attachment, December 22, 2016
 298     Email from Steve Calk to Dennis Raico, December 22, 2016                      SDNY_00241566 to SDNY_00241567                Admissible
         Email from Steve Calk to Paul Manafort, Javier Ubarri, Jim Brennan, Dennis
 299                                                                                   SDNY_00240571 to SDNY_00240574                Admissible
         Raico, and Steve Calk with attachment, December 22, 2016
         Email from Steve Calk to Paul Manafort, Dennis Raico, Javier Ubarri, and
 300                                                                                   SDNY_00239853 to SDNY_00239856                Admissible
         Steve Calk with attachment, December 23, 2016
         Email from Steve Calk to Dennis Raico, Bruce Baldinger, and Paul Manafort,
300‐A                                                                                  SDNY_00240578 to SDNY_00240580                Admissible
         with attachment, February 23, 2016

301*     Email notification regarding message delivered from Steve Calk to Paul        SDNY_00240590 to SDNY_00240591              Party Reserved
         Manafort, Dennis Raico, Javier Ubarri, and Steve Calk, December 23, 2016
 302     Email from Steve Calk to Paul Manafort, December 23, 2016                     SDNY_00241545 to SDNY_00241546               Admissible
302‐A    Email from Paul Manafort to Steve Calk, December 23, 2016                            SDNY_00241565                         New Exhibit
302‐B    Email from Steve Calk to Paul Manafort, December 23, 2016                     SDNY_00240597 to SDNY_00240598               New Exhibit
303*     Email from Steve Calk to Paul Manafort, December 23, 2016                     SDNY_00241559 to SDNY_00241561              Party Reserved
 304     Calendar event December 23, 2016                                                     SDNY_00241349                         Admissible
 305     Email from Steve Calk to Dennis Raico, December 23, 2016                      SDNY_00269360 to SDNY_00269362               Admissible
         Email from Jim Brennan to Angela Shelton, Rafael Nieves, and Thomas
 306                                                                                   SDNY_00242545 to SDNY_00242547                Admissible
         Horn, December 23, 2016
 307                                                                                   SDNY_00240607 to SDNY_00240608                Admissible
         Email from Steve Calk to Paul Manafort and Steve Calk, December 23, 2016
 308     Email from Jackie Katz to Steve Calk, December 23, 2016                       SDNY_00240612 to SDNY_00240613                Admissible
         Email from Dennis Raico to Thomas Horn and Jim Brennan, December 28,
 309                                                                                           SDNY_00274370                         Admissible
         2016
         Email from Dennis Raico to Thomas Horn and Jim Brennan, December 27,
 310                                                                                   SDNY_00242629 to SDNY_00242631                Admissible
         2016
         Email from Thomas Horn to Dennis Raico and Jim Brennan, December 30,
 311                                                                                   SDNY_00243619 to SDNY_00243625                Admissible
         2016
         Email from Jim Brennan to Robert Wisnicki and Dennis Raico, January 3,
 312                                                                                   SDNY_00283062 to SDNY_00283064                Admissible
         2017
313*     Email from Dennis Raico to Jim Brennan, January 3, 2017                       SDNY_00274411 to SDNY_00274412              Party Reserved
         Email from Steve Calk to Anthony Scaramucci with attachment, January 3,
 314                                                                                     TFSB0089160 to TFSB0089161                  Admissible
         2017
 315                                                                                   SDNY_00269669 to SDNY_00269670   Hearsay   Admissible in part
         Email from Darin Judis to Dennis Raico and Ann DiCola, January 4, 2017
         Email from Heather Washkuhn to Dennis Raico and Cindy Laporta with
 316                                                                                   SDNY_00269686 to SDNY_00269699                Admissible
         attachment, January 4, 2017
         Email from Jim Brennan to Dennis Raico and Robert Wisnicki, January 4,
316‐A*                                                                                         SDNY_00283116                       Party Reserved
         2017
         Email from Jim Brennan to John Calk, Steve Calk, Javier Ubarri, Jim Norini,
 317                                                                                   SDNY_00253443 to SDNY_00253467                Admissible
         and Dan Semenak with attachments, January 5, 2017
 318     Email from Jim Brennan to Steve Calk, January 6, 2017                         SDNY_00280361 to SDNY_00280363                Admissible
 319     Email from Steve Calk to Javier Ubarri, January 6, 2017                              SDNY_00241524                          Admissible
 320     Email from Anthony Scaramucci to Steve Calk, January 9, 2017                         SDNY_00240726                          Admissible
 321                                                                                   SDNY_00240727 to SDNY_00240729                Admissible
         Email from Campbell Burr to Steve Calk with attachment, January 9, 2017
                                                          Case 1:19-cr-00366-LGS            Document 222-1 Filed 06/17/21 Page 8 of 14
                                                                         SDNY_00241513 to SDNY_00241518
 322                                                                                                                                                              Admissible
         Email from Steve Calk to Campbell Burr with attachments, January 9, 2017      (Bates numbers in non-consecutive order)
                                                                                        SDNY_00241505 to SDNY_00241512
 323                                                                                                                                                              Admissible
         Email from Steve Calk to Campbell Burr with attachments, January 10, 2017     (Bates numbers in non-consecutive order)
                                                                                        SDNY_00241504 to SDNY_00241503
 324                                                                                                                                                              Admissible
         Email from Steve Calk to Paul Manafort with attachment, January 10, 2017          (Bates numbers in reverse order)
 325     Email from Robert Wisnicki to Dennis Raico, January 10, 2017                   SDNY_00269850 to SDNY_00269851                                            Admissible
         Email from Jim Brennan to Robert Wisnicki and Dennis Raico, January 10,
 326                                                                                    SDNY_00269853 to SDNY_00269854            Hearsay                         Inadmissible
         2017
         Email from Robert Wisnicki to Jim Brennan and Dennis Raico with
 327                                                                                    SDNY_00269855 to SDNY_00269858                                            Admissible
         attachment, January 10, 2017
328*     Email from Martin Silverstein to Steve Calk, January 10, 2017                             TFSB0087688                                                   Party Reserved
329*                                                                                               TFSB0087687                                                   Party Reserved
         Email from Steve Calk to igreenstein@graquantum.com, January 10, 2017
330      Email from Steve Calk to john@johnsweeney.org, January 10, 2017                        TFSB0089164                                                       Admissible
331*     Email from Steve Calk to Sally Donnelly, January 13, 2017                      SDNY_00241491 to SDNY_00241493                                           Party Reserved
332      Email from Steve Calk to Anthony Scaramucci, January 16, 2017                  SDNY_00241469 to SDNY_00241470                                            Admissible

 333     Email from Michael Sasso to Dennis Raico, bbaldinger@baldingerlaw.com,         SDNY_00270000 to SDNY_00270005                                            Admissible
         Robert Wisnicki, and Vanessa Robins with attachment, January 17, 2017

333‐A*                                                                                     TFSB0089177 to TFSB0089178                                            Party Reserved
         Email from Steve Calk to Sally Donnelly, January 23, 2017
334      Email from Steve Calk to Nicholas Bugajski, January 31, 2017                      TFSB0090484 to TFSB0090493                                             Admissible
335      Email from Steve Calk to Martin Silverstein, February 4, 2017                           TFSB0090494                                                      Admissible
336      Email from Steve Calk to John Sweeney, February 4, 2017                                 TFSB0089213                                                      Admissible
337      Email from Steve Calk to Ira Greenstein, February 6, 2017                         TFSB0090508 to TFSB0090509                                             Admissible
338*     Email from Steve Calk to Matthew Braman, February 7, 2017                         TFSB0087859 to TFSB0087867                                            Party Reserved
         Email from Kevin Sweeney to Steve Calk, Sally Donnelly, and Tony
339*                                                                                    SDNY_00176707 to SDNY_00176709                                           Party Reserved
         DeMartino, February 11, 2017
340*     Email from Steve Calk to Javier Ubarri, February 25, 2017                      SDNY_00239813 to SDNY_00239816                                           Party Reserved
341      Email from Javier Ubarri to Steve Calk, February 25, 2017                      SDNY_00240973 to SDNY_00240975                                            Admissible
342*     Email from Steve Calk to Bill Mrowczynski, February 28, 2017                   SDNY_00239817 to SDNY_00239818                                           Party Reserved
343*     Email from Steve to sms45@who.eop.gov, March 6, 2017                                  SDNY_00241436                                                     Party Reserved
         Email from Jim Brennan to Thomas Horn and Dennis Raico with attachment,
344*                                                                                    SDNY_00243556 to SDNY_00243557            Hearsay                        Party Reserved
         March 22, 2017
 345     Email from Jim Brennan to Steve Calk with attachment, March 23, 2017           SDNY_00241107 to SDNY_00241108                                            Admissible
                                                                                        SDNY_00241934 to SDNY_00241938            Relevance; Rule 403; Hearsay
346*                                                                                                                                                             Party Reserved
         Email from Jason Maloni to Steve Calk with attachment, March 29, 2017         (Bates numbers in non-consecutive order)
         Attachment (WSJ article) from email from Javier Ubarri to Steve Calk, Jim      SDNY_00241919 to SDNY_00241922
 347                                                                                                                              Rule 403; Hearsay               Inadmissible
         Norini, and Ryan Murphy, March 29, 2017                                       (Bates numbers in non-consecutive order)
 348     Email from Jim Norini to Steve Calk, March 29, 2017                                     SDNY_00241916                                                    Admissible
         Email from Steve Calk to Jack Gongaware, Jim Norini, Kevin Peters, and
 349                                                                                       TFSB0016737 to TFSB0016738                                             Admissible
         Nancy Chelovich, March 31, 2017
         Email from Thomas Horn to Jim Brennan and Dennis Raico with attachment,
350*                                                                                       TFSB0015954 to TFSB0015977             Relevance                      Party Reserved
         April 27, 2017
         Email from Steve Calk to steve@arc-ent.com and Steve Calk with
351*                                                                                       TFSB0089941 to TFSB0089944                                            Party Reserved
         attachments, May 5, 2017
352*     Email from Steve Calk to Kevin Sweeney and Sally Donnelly, May 8, 2017            TFSB0090552 to TFSB0090553                                            Party Reserved
         Email from Catherine Aguirre to Javier Ubarri, Jim Norini, and Jim Brennan
353*                                                                                       TFSB0066932 to TFSB0066956             Relevance; Rule 403            Party Reserved
         with attachments, July 12, 2017
         Email from Catherine Aguirre to Javier Ubarri and Jim Brennan, July 16,
354*                                                                                       TFSB0068234 to TFSB0068235             Relevance; Rule 403            Party Reserved
         2017
355*     Email from Catherine Aguirre to Javier Ubarri, July 19, 2017                      TFSB0068250 to TFSB0068251             Relevance; Rule 403            Party Reserved
356*                                                                                       TFSB0067069 to TFSB0067071             Relevance; Rule 403            Party Reserved
         Email from Javier Ubarri to Jim Brennan and Jim Norini, August 14, 2017
357*                                                                                       TFSB0066080 to TFSB0066082             Relevance; Rule 403            Party Reserved
         Email from Alan Lorr to Jim Brennan with attachment, September 19, 2017

         Email from Steve Calk to colbbb@gmail.com, Charles & Emily Everson
358*                                                                                       TFSB0070051 to TFSB0070053             Relevance; Rule 403            Party Reserved
         Gleichenhaus, John Calk, Javier Ubarri, Jim Norini, Steve Morrissette, Bill
         Markel, and kaharrisjr@gmail.com, November 30, 2017
 359     Email from Jim Brennan to Catherine Aguirre, December 13, 2017                    TFSB0064810 to TFSB0064811             Relevance; Rule 403; Hearsay    Inadmissible
         Email from MAGA Messaging to Jason Miller, Rick Gates, Hope Hicks, and
360‐A                                                                                   SDNY_00239060 to SDNY_00239062                                            Admissible
         Bryan Lanza, August 16, 2016
         Email from MAGA Messaging to Rick Gates, Jason Miller, Bryan Lanza,
360‐B                                                                                   SDNY_00239069 to SDNY_00239071                                            Admissible
         and Hope Hicks, August 18, 2016
         Email from MAGA Messaging to Rick Gates, Jason Miller, Bryan Lanza,
360‐C                                                                                   SDNY_00239076 to SDNY_00239077                                            Admissible
         and Hope Hicks, August 19, 2016
         Email from MAGA Messaging to Hope Hicks, Jason Miller, and Bryan
360‐D                                                                                   SDNY_00239080 to SDNY_00239081                                            Admissible
         Lanza, August 19, 2016
                                                          Case 1:19-cr-00366-LGS Document   222-1 Filed 06/17/21 Page 9 of 14
                                                                                      450 Series
                                                                                                        TFSB Policies and Organizational Documents
 GX                                     Description                                        Bates Range/Identifier                             Defense Objections                             Admission Status              Admitted
451‐A     TFSB Minutes of Board of Directors Meeting, June 23, 2011                     TFSB0091071 to TFSB0091074            Relevance; 403; Hearsay (The parties are                         Admissible
451‐B     TFSB Minutes of Board of Directors Meeting, September 20, 2012                TFSB0091034 to TFSB0091039            continuing to discuss the admissibility of these                 Admissible
451‐C     TFSB Minutes of Board of Directors Meeting, August 27, 2013                   TFSB0091040 to TFSB0091046            records and are working to agree on redacted                     Admissible
451‐D     TFSB Minutes of Board of Directors Meeting, May 22, 2014                      TFSB0091047 to TFSB0091050            versions that may be submitted without objection at              Admissible
          TFSB Bank Bribery Act/Conflicts of Interest Policy, Re-Approved May 21,
451‐E                                                                                   TFSB0091023 to TFSB0091028                                                                               Admissible
          2015
                                                                                                                                Relevance; 403; Hearsay (The parties are
                                                                                                                                continuing to discuss the admissibility of these
 451‐F                                                                                  TFSB0091051 to TFSB0091055              records and are working to agree on redacted                     Admissible
                                                                                                                                versions that may be submitted without objection at
          TFSB Minutes of Board of Directors Meeting, May 21, 2015                                                              trial.)
          TFSB Bank Bribery Act/Conflicts of Interest Policy, Re-Approved April 21,
451‐G                                                                                 SDNY_00231795 to SDNY_00231800                                                                             Admissible
          2016 (with tracked changes)
          TFSB Bank Bribery Act/Conflicts of Interest Policy, Re-Approved April 21,
451‐H                                                                                   TFSB0091017 to TFSB0091022                                                                               Admissible
          2016
  451‐I   TFSB Minutes of Board of Directors Meeting, April 21, 2016                    TFSB0053451 to TFSB0053454              Relevance; 403; Hearsay (The parties are                        Admissible
 451‐J*   TFSB Minutes of Board of Directors Meeting, November 16, 2016                 TFSB0053479 to TFSB0053482              continuing to discuss the admissibility of these               Party Reserved
451‐K*    TFSB Minutes of Board of Directors Meeting, December 14, 2016                 TFSB0053483 to TFSB0053486              records and are working to agree on redacted                   Party Reserved
451‐L*    TFSB Minutes of Board of Directors Meeting, January 26, 2017                  TFSB0053616 to TFSB0053619              versions that may be submitted without objection at            Party Reserved
451‐M*    TFSB Minutes of Board of Directors Meeting, February 16, 2017                 TFSB0053620 to TFSB0053623              trial.)                                                        Party Reserved
451‐N*    TFSB Minutes of Board of Directors Meeting, March 16, 2017                    TFSB0053624 to TFSB0053627                                                                             Party Reserved
451‐O*    TFSB Minutes of Board of Directors Meeting, April 27, 2017                  SDNY_00230293 to SDNY_00230394                                                                           Party Reserved
451‐P*    TFSB Minutes of Board of Directors Meeting, May 25, 2017                      TFSB0053628 to TFSB0053631                                                                             Party Reserved
451‐Q*    TFSB Minutes of Board of Directors Meeting, June 15, 2017                   SDNY_00230395 to SDNY_00230585                                                                           Party Reserved
          TFSB Bank Bribery Act/Conflicts of Interest Policy, Re-Approved August
451‐R                                                                                   TFSB0091005 to TFSB0091008                                                                               Admissible
          24, 2017
                                                                                                                                Relevance; 403; Hearsay (The parties are
                                                                                                                                continuing to discuss the admissibility of these
451‐S*                                                                                  TFSB0091059 to TFSB0091062              records and are working to agree on redacted                   Party Reserved
                                                                                                                                versions that may be submitted without objection at
          TFSB Minutes of Board of Directors Meeting, August 24, 2017                                                           trial.)
          TFSB Bank Bribery Act/Conflicts of Interest Policy, Re-Approved August
451‐T                                                                                   TFSB0091011 to TFSB0091016                                                                               Admissible
          16, 2018
 452*     TFSB Loan Policy, Board Approved January 13, 2016                             TFSB0000050 to TFSB0000095                                                                             Party Reserved
 453      TFSB Consent of the Sole Stockholder, Effective April 6, 2016               SDNY_00189364 to SDNY_00189365                                                                            Admissible
 454      NBHI Capital Structure                                                             SDNY_00189367                                                                                      Admissible
 455      Federal Savings Bank Employee Roster, April 20, 2017                               SDNY_00189366                                                                                      Admissible
                                                                                                                         500 Series
                                                                                                                         Calk iPhone
 GX                                      Description                                       Bates Range/Identifier                              Defense Objections                            Admission Status              Admitted
501*      Calk iPhone extraction report                                               SDNY_00004577 to SDNY_00004627            Hearsay; Relevance; Rule 403                                  Party Reserved
501‐1     Page from Calk iPhone extraction report                                            SDNY_00004623                      Objection to Redacted Version                                  Admissible
501‐2     Page from Calk iPhone extraction report                                            SDNY_00004592                                                                                     Admissible
501‐3     Page from Calk iPhone extraction report                                            SDNY_00004585                  Relevance; Rule 403; Rule of Completeness                          Admissible
                                                                                                                      550 Series
                                                                                                                  Manafort Documents
 GX                                       Description                                      Bates Range/Identifier                         Defense Objections                                 Admission Status              Admitted
 551      Email from Steve Calk to Paul Manafort with attachments, August 4, 2016     SDNY_00129869 to SDNY_00129872                                                                            Admissible
 552      Calendar invite for event August 4, 2016                                           SDNY_00101270                  Relevance                                                 Admissible (subject to connection)
 553*     Email from Paul Manafort to Jeff Yohai, October 26, 2016                           SDNY_00130622                  Relevance, Hearsay                                                Party Reserved
          Email from Arthur Culvahouse Jr. to Paul Manafort with attachment,
 554*                                                                                 SDNY_00146985 to SDNY_00146987                                                                           Party Reserved
          November 10, 2016
          Email from Paul Manafort to Jared Kushner with attachment, November 15,
 555*                                                                                 SDNY_00147023 to SDNY_00147025                                                                           Party Reserved
          2016
          Email from Steve Calk to Paul Manafort with attachments, November 14,
 556*                                                                                 SDNY_00147004 to SDNY_00147007                                                                           Party Reserved
          2016
          Email from Steve Calk to Paul Manafort with attachments, November 16,
 557*                                                                                 SDNY_00147027 to SDNY_00147032                                                                           Party Reserved
          2016
          Email from Steve Calk to Paul Manafort with native attachments, November
 558*                                                                                 SDNY_00147053 to SDNY_00147059                                                                           Party Reserved
          19, 2016
          Email from Steve Calk to Paul Manafort with attachement, November 25,
 559*                                                                                 SDNY_00147068 to SDNY_00147069                                                                           Party Reserved
          2016
 560*     Email from Jared Kushner to Paul Manafort, November 27, 2016                       SDNY_00147070                                                                                     Party Reserved
 561*     Email from Jared Kushner to Paul Manafort, November 28, 2016                SDNY_00147071 to SDNY_00147072                                                                           Party Reserved
          Email from Paul Manafort to Jared Kushner with attachments, November 30,
 562                                                                                  SDNY_00147085 to SDNY_00147095                                                                             Admissible
          2016
          Email from Bruce Baldinger and Dennis Raico with attachment, December 2,
 563*                                                                                 SDNY_00130805 to SDNY_00130817                                                                           Party Reserved
          2016
                                                      Case 1:19-cr-00366-LGS Document 222-1 Filed 06/17/21 Page 10 of 14
        Email from Ben Herzog to Jeff Yohai, Jess Manafort, and Paul Manafort
564*                                                                                   SDNY_00107075 to SDNY_00107076            Relevance                                             Party Reserved
        with attachment, December 5, 2016
        Email from Bruce Baldinger to Paul Manafort with attachment, December 5,
565*                                                                                   SDNY_00107077 to SDNY_00107079            Relevance                                             Party Reserved
        2016
        Email from Paul Manafort to Rick Gates with attachment, December 23,
566                                                                                    SDNY_00139629 to SDNY_00139640                                                                   Admissible
        2016
567     Contact information for Anthony Scaramucci                                               SDNY_00102771                                                                          Admissible
                                                                                                                            600 Series
                                                                                                                          PTT Documents
GX                                     Description                                            Bates Range/Identifier                            Defense Objections                   Admission Status                   Admitted
601                                                                                 TFA_CALK.0000321 to TFA_CALK.0000326         Authenticity                                         Court Reserved
        Email from John Rader to Referrals, December 1, 2016

601‐A                                                                               TFA_CALK.0000252 to TFA_CALK.0000315         Authenticity; Relevance; Rule 403                    Court Reserved
        PTT Wave 2 document, December 13, 2016
602                                                                                 TFA_CALK.0000001 to TFA_CALK.0000008         Authenticity; Relevance; Rule 403                    Court Reserved
        PTT spreadsheet entry
603*    Anthony Scaramucci texts with Paul Manafort, December 15, 2016                           SDNY_00197575                   Authenticity                                          Party Reserved
                                                                                       SDNY_00197562 to SDNY_00197561,
604     Anthony Scaramucci texts with Stephen Calk, January 6 through January 9,                 SDNY_00197558                   Authenticity                                         Court Reserved
        2017                                                                          (Bates numbers in non-consecutive order)
                                                                                       SDNY_00197555 to SDNY_00197556,
605     Anthony Scaramucci texts with Stephen Calk, January 9 through January 10,                SDNY_00197559                   Authenticity                                         Court Reserved
        2017                                                                          (Bates numbers in non-consecutive order)
        Anthony Scaramucci texts with Stephen Calk, Feburary 3 through March 14,        SDNY_00197552, SDNY_00197554
606                                                                                                                              Authenticity                                         Court Reserved
        2017                                                                          (Bates numbers in non-consecutive order)
        Anthony Scaramucci texts with Stephen Calk, March 14 through March 20,         SDNY_00197548 to SDNY_00197552
607                                                                                                                              Authenticity                                         Court Reserved
        2017                                                                              (Bates numbers in reverse order)
608                                                                                 TFA_CALK.0000339 to TFA_CALK.0000395         Authenticity; Relevance; Rule 403                    Court Reserved
        Ticketing spreadsheet
        Anthony Scaramucci texts with Stephen Calk, December 30, 2016 through          SDNY_00041315 to SDNY_00041332
609                                                                                                                              Authenticity                                         Court Reserved
        March 20, 2017                                                                (Bates numbers in non-consecutive order)
        Anthony Scaramucci texts with Paul Manafort, November 15, 2016 through
610                                                                                    SDNY_00411053 to SDNY_00411054            Authenticity; Hearsay                  Inadmissible/Motion for Clarification Pending
        December 27, 2016

611     Anthony Scaramucci texts with Paul Manafort, November 15, 2016 through         SDNY_00411279 to SDNY_00411281            Authenticity; Hearsay                  Inadmissible/Motion for Clarification Pending
        December 26, 2016
                                                                                                                            650 Series
                                                                                                                         DJTFP Documents
GX                                     Description                                          Bates Range/Identifier                        Defense Objections                         Admission Status                   Admitted
651     Email from Paul Manafort to Jason Roys with attachment, July 27, 2016        SCODOJ-00000465 to SCODOJ-00000469    Authenticity                                               Court Reserved
652     Email from Paul Manafort to Jason Roys with attachment, August 3, 2016       SCODOJ-00000475 to SCODOJ-00000479    Authenticity                                               Court Reserved
                                                                                          DFTFP_SCO_00007222 to
654*                                                                                                                       Authenticity; Relevance, Rule 403; Hearsay                 Court Reserved
        Email from Paul Manafort to Steven Mnuchin, August 5, 2016                         DFTFP_SCO_00007226
                                                                                                                      700 Series
                                                                                                                   OCC Documents
GX                                   Description                                            Bates Range/Identifier                        Defense Objections                         Admission Status                   Admitted
        OCC bulletin enclosing OCC Comptroller's Handbook chapter on Insider
701                                                                                              SDNY_00003868                   Relevance; Rule 403                                   Newly Offered
        Activities
                                                                                       SDNY_00004313, SDNY_00004320,
702     OCC Comptroller's Handbook chapter on Insider Activities                                                                 Relevance; Rule 403                                   Newly Offered
                                                                                      SDNY_00004321, & SDNY_00004327
        Key Differences Between National Bank Regulatory Requirements
703*                                                                                   SDNY_00003835 to SDNY_00003867            Relevance; Rule 403                                   Party Reserved
        and Federal Savings Association Regulatory Requirements
                                                                                      SDNY_00004050, SDNY_00004063, &
704                                                                                                                              Relevance; Rule 403                                   Newly Offered
        OCC Comptroller's Handbook chapter on Commercial Real Estate Lending                  SDNY_00004124
705*    OCC Comptroller's Handbook chapter on Corporate and Risk Governance           SDNY_00004183 to SDNY_00004312             Relevance; Rule 403                                   Party Reserved
706*                                                                                   SDNY_00299167 to SDNY_00299235            Relevance; Rule 403                                   Party Reserved
        OCC Comptroller's Handbook on Rating Credit Risk, updated June 26, 2017
707*    OCC Director's Book                                                            SDNY_00004361 to SDNY_00004470            Relevance; Rule 403                                   Party Reserved
708*    Asset Quality Review Sheet for borrower Summerbreeze LLC                       SDNY_00228581 to SDNY_00228585                                                                  Party Reserved
        Email from Jack Gongaware to Kevin Peters and Nancy Chelovich, March
709*                                                                                   SDNY_00229469 to SDNY_00229472            Hearsay                                               Party Reserved
        30, 2017
710*    Supervisory Concerns - Significant Events, last updated March 31, 2017         SDNY_00229485 to SDNY_00229491            Hearsay                                               Party Reserved
        Email from Catherine Aguirre to Nancy Chelovich, Ben Lemanski, Kevin
711*                                                                                   SDNY_00229451 to SDNY_00229457            Relevance; Rule 403; Hearsay                          Party Reserved
        Peters, and Jack Gongaware, April 13, 2017
        Email from Catherine Aguirre to Javier Ubarri and Jim Norini with
712*                                                                                   SDNY_00229738 to SDNY_00229748            Relevance; Rule 403; Hearsay                          Party Reserved
        attachment, July 19, 2017
713*    Asset Quality Review Sheet for borrower Paul J Manafort                        SDNY_00231416 to SDNY_00231427            Relevance; Rule 403; Hearsay                          Party Reserved
        Memo from Portfolio Manager Catherine Aguirre to The Federal Savings
714*                                                                                   SDNY_00231199 to SDNY_00231200            Relevance; Rule 403; Hearsay                          Party Reserved
        Bank Official Bank File, January 2018
715*    Analysis supporting Doubtful classification                                    SDNY_00231072 to SDNY_00231075            Relevance; Rule 403; Hearsay                          Party Reserved
716*    Credit risk analysis worksheet                                                 SDNY_00231428 to SDNY_00231439            Relevance; Rule 403; Hearsay                          Party Reserved
 717*
                                                           Case 1:19-cr-00366-LGS
           Report of Examination of TFSB as of September 30, 2017
                                                                                            Document 222-1
                                                                          SDNY_00231801 to SDNY_00231852
                                                                                                                       Filed 06/17/21 Page 11 of
                                                                                                         Relevance; Rule 403; Hearsay
                                                                                                                                                   14
                                                                                                                                               Party Reserved
 718*      CRE Loan Review Sheet, June 12, 2017                                                SDNY_00229702                   Relevance; Rule 403; Hearsay                          Party Reserved
 719       OCC Bulletin, August 20, 2013                                                SDNY_00411650 to SDNY_00411651         Relevance; Rule 403; Hearsay                          Newly Offered
                                                                                                                          800 Series
                                                                                                                    Prior Loan Documents
  GX                                      Description                                        Bates Range/Identifier                          Defense Objections                     Admission Status   Admitted
  801      Genesis Capital 377 Union Street loan documents                                GCGJ0022615 to GCGJ0022908                                                                  Admissible
           Email from Jim Brennan to Thomas Horn and Dennis Raico with attachment
  802                                                                                   SDNY_00242720 to SDNY_00242742                                                                 Admissible
           (MC Brooklyn Holdings operating agreement), December 28, 2016
  803      Genesis Capital 2401 Nottingham Avenue loan documents                          GCGJ0025909 to GCGJ0025989                                                                   Admissible
  804      2401 Nottingham LLC operating agreement                                      SDNY_00189737 to SDNY_00189741                                                                 Admissible
  805      Baylor Holding LLC operating agreement                                       SDNY_00190164 to SDNY_00190185                                                                 Admissible
           Email from Yvonne Gruenberg to Bruce Baldinger, Donna Grissom, Shawn
  806      Bellau, Jeff Yohai, steven@cziklaw.com, and pmanafort@dmpint.com with          GCGJ0013861 to GCGJ0014008                                                                   Admissible
           attachments (Genesis Capital 779 Stradella Road loan documents), March 15,
  807      779 Stradella LLC operating agreement                                        SDNY_00194396 to SDNY_00194408                                                                 Admissible
  808      Genesis Capital 1550 Blue Jay Way loan documents                               GCGJ0018931 to GCGJ0018988                                                                   Admissible
  809      Genesis Capital 1550 Blue Jay Way LLC entity documents                         GCGJ0018847 to GCGJ0018860                                                                   Admissible
  810      Genesis Capital 2521 Nottingham Avenue loan documents                          GCGJ0020855 to GCGJ0020907                                                                   Admissible
  811      Mt Yohai LLC operating agreement                                             SDNY_00194241 to SDNY_00194247                                                                 Admissible
           Email from Keren Kogan to jeff.y@marin-mgmt.com, John Day, Robert
  812      Wasmund, and Mitch Solow with attachments (Genesis Capital notices of          GCGJ0008168 to GCGJ0008181                                                                   Admissible
           default), July 1, 2016
                                                                                                                           850 Series
                                                                                                                        Travel Documents
  GX                                       Description                                         Bates Range/Identifier                           Defense Objections                  Admission Status   Admitted
  851      Steve Calk's Four Seasons NY bill, Janruary 9 through 10, 2017                        SDNY_00411275                                                                        Admissible
           Steve Calk's Four Seasons NY signed, registration card, January 9 through
  852                                                                                            SDNY_00411276                                                                         Admissible
           10, 2017
  853      American Airlines Records, January 9 through 10, 2017                         SDNY_00411534-SDNY_00411544                                                                   Admissible
  854      Citibank Statement, February 3, 2017                                          SDNY_00411268-SDNY_00411272        Relevance; Rule 403                                        Admissible
                                                                                                                       900 Series
                                                                                                                    Phone Documents
  GX                                      Description                                        Bates Range/Identifier                          Defense Objections                     Admission Status   Admitted
                                                                                                                            Relevance (The defense is preserving a relevance
                                                                                                                            objection, as it does not know at this stage which of
 901‐1     AT&T records                                                                 SDNY_00006445 to SDNY_00006452                                                               Court Reserved
                                                                                                                            the many phone calls reflected in these records the
                                                                                                                            government plans to introduce or the purpose for
901‐A‐1    Excerpts from AT&T records                                                          SDNY_00011906                which it plans to introduce them. Once these             Court Reserved
901‐A‐2    Excerpts from AT&T records                                                          SDNY_00011935                matters become clear at trial, the defense may           Court Reserved
901‐A‐3    Excerpts from AT&T records                                                          SDNY_00011961                withdraw its objection to some or all of the             Court Reserved
901‐A‐4    Excerpts from AT&T records                                                          SDNY_00011979                records.)                                                Court Reserved
901‐A‐5    Excerpts from AT&T records                                                          SDNY_00011991                                                                         Court Reserved
901‐A‐6    Excerpts from AT&T records                                                          SDNY_00011992                                                                         Court Reserved
901‐A‐7    Excerpts from AT&T records                                                          SDNY_00012005                                                                         Court Reserved
901‐A‐8    Excerpts from AT&T records                                                          SDNY_00012017                                                                         Court Reserved
901‐A‐9    Excerpts from AT&T records                                                          SDNY_00012030                                                                         Court Reserved
901‐A‐10   Excerpts from AT&T records                                                          SDNY_00012039                                                                         Court Reserved
901‐A‐11   Excerpts from AT&T records                                                          SDNY_00012051                                                                         Court Reserved
901‐A‐12   Excerpts from AT&T records                                                          SDNY_00012055                                                                         Court Reserved
901‐A‐13   Excerpts from AT&T records                                                          SDNY_00012063                                                                         Court Reserved
901‐A‐14   Excerpts from AT&T records                                                          SDNY_00012067                                                                         Court Reserved
901‐A‐15   Excerpts from AT&T records                                                          SDNY_00012072                                                                         Court Reserved
901‐A‐16   Excerpts from AT&T records                                                          SDNY_00012073                                                                         Court Reserved
901‐A‐17   Excerpts from AT&T records                                                          SDNY_00012108                                                                         Court Reserved
901‐A‐18   Excerpts from AT&T records                                                          SDNY_00012112                                                                         Court Reserved
901‐A‐19   Excerpts from AT&T records                                                          SDNY_00012131                                                                         Court Reserved
901‐A‐20   Excerpts from AT&T records                                                          SDNY_00012134                                                                         Court Reserved
901‐A‐21   Excerpts from AT&T records                                                          SDNY_00012134                                                                         Court Reserved
901‐A‐22   Excerpts from AT&T records                                                          SDNY_00012135                                                                         Court Reserved
901‐A‐23   Excerpts from AT&T records                                                          SDNY_00012135                                                                         Court Reserved
901‐A‐24   Excerpts from AT&T records                                                          SDNY_00012139                                                                         Court Reserved
901‐A‐25   Excerpts from AT&T records                                                          SDNY_00012153                                                                         Court Reserved
901‐A‐26   Excerpts from AT&T records                                                          SDNY_00012191                                                                         Court Reserved
901‐A‐27   Excerpts from AT&T records                                                          SDNY_00012191                                                                         Court Reserved
901‐A‐28   Excerpts from AT&T records                                                          SDNY_00012245                                                                         Court Reserved
901‐A‐29   Excerpts from AT&T records                                                          SDNY_00012262                                                                         Court Reserved
901‐A‐30   Excerpts from AT&T records                                                          SDNY_00012314                                                                         Court Reserved
901‐A‐31   Excerpts from AT&T records                                                          SDNY_00012331                                                                         Court Reserved
901‐A‐32   Excerpts from AT&T records                                                          SDNY_00012419                                                                         Court Reserved
901‐A‐33     Excerpts from AT&T records
                                                            Case 1:19-cr-00366-LGS      Document 222-1 Filed 06/17/21 Page 12 of
                                                                                SDNY_00012441
                                                                                                                                 14
                                                                                                                              Court Reserved
901‐A‐34     Excerpts from AT&T records                                                            SDNY_00012470                                                           Court Reserved
901‐A‐35     Excerpts from AT&T records                                                     SDNY_00012069 to SDNY_00012070                                                 Court Reserved
901‐A‐36     Excerpts from AT&T records                                                            SDNY_00012086                                                           Court Reserved
901‐A‐37     Excerpts from AT&T records                                                     SDNY_00011902 to SDNY_00011903                                                  New Exhibit
901‐A‐38     Excerpts from AT&T records                                                            SDNY_00011913                                                            New Exhibit
901‐A‐39     Excerpts from AT&T records                                                            SDNY_00012013                                                            New Exhibit
901‐A‐40     Excerpts from AT&T records                                                            SDNY_00020567                                                            New Exhibit
901‐A‐41     Excerpts from AT&T records                                                            SDNY_00012095                                                            New Exhibit
901‐A‐42     Excerpts from AT&T records                                                            SDNY_00012093                                                            New Exhibit
901‐A‐43     Excerpts from AT&T records                                                            SDNY_00012149                                                            New Exhibit
901‐A‐44     Excerpts from AT&T records                                                     SDNY_00012179 to SDNY_00012180                                                  New Exhibit
901‐A‐45     Excerpts from AT&T records                                                            SDNY_00012199                                                            New Exhibit
901‐A‐46     Excerpts from AT&T records                                                            SDNY_00012229                                                            New Exhibit
901‐A‐47     Excerpts from AT&T records                                                     SDNY_00020568 to SDNY_00020569                                                  New Exhibit
901‐A‐48     Excerpts from AT&T records                                                            SDNY_00012127                                                            New Exhibit
901‐A‐49     Excerpts from AT&T records                                                            SDNY_00012140                                                            New Exhibit
 901‐2       AT&T records                                                                   SDNY_00006453 to SDNY_00020972                                                 Court Reserved
 901‐3       AT&T records                                                                          SDNY_00020973                                                           Court Reserved
 901‐4       AT&T records                                                                   SDNY_00020974 to SDNY_00022753                                                 Court Reserved
 901‐5       AT&T records                                                                   SDNY_00022754 to SDNY_00022804                                                 Court Reserved
 901‐6       AT&T records                                                                          SDNY_00022805                                                           Court Reserved
 901‐7       AT&T records                                                                   SDNY_00022896 to SDNY_00023724                                                 Court Reserved
 901‐8       AT&T records                                                                          SDNY_00023725                                                           Court Reserved
 901‐9       AT&T records                                                                   SDNY_00023726 to SDNY_00023734                                                 Court Reserved
  902        Netrix records                                                                        SDNY_00041217                                                           Court Reserved




  903‐1      Verizon records                                                                         SDNY_00056125                                                         Court Reserved




  903‐2      Verizon records                                                                 SDNY_00056126-SDNY_00056474                                                   Court Reserved
  903‐3      Verizon records                                                                 SDNY_00056475-SDNY_00056822                                                   Court Reserved
  903‐5      Verizon records                                                                         SDNY_00057853                                                         Court Reserved
  903‐6      Verizon records                                                                         SDNY_00057854                                                         Court Reserved
  903‐7      Verizon records                                                                         SDNY_00057855                                                         Court Reserved
  903‐9      Verizon records                                                                         SDNY_00057857                                                         Court Reserved
  903‐10     Verizon records                                                                         SDNY_00057858                                                         Court Reserved
  903‐11     Verizon records                                                                         SDNY_00057859                                                         Court Reserved
903‐11‐A‐1   Excerpts from Verizon records                                                    Excerpted from SDNY_00057859                                                  New Exhibit
  903‐12     Verizon records                                                                         SDNY_00057860                                                         Court Reserved
  903‐15     Verizon records                                                                         SDNY_00057863                                                         Court Reserved
  903‐16     Verizon records                                                                         SDNY_00057864                                                         Court Reserved
  903‐19     Verizon records                                                                         SDNY_00057867                                                         Court Reserved
  903‐20     Verizon records                                                                         SDNY_00057868                                                         Court Reserved
  903‐21     Verizon records                                                                         SDNY_00057869                                                         Court Reserved
  903‐22     Verizon records                                                                         SDNY_00057870                                                         Court Reserved
  903‐23     Verizon records                                                                         SDNY_00057871                                                         Court Reserved
  903‐26     Verizon records                                                                         SDNY_00057874                                                         Court Reserved
  903‐27     Verizon records                                                                         SDNY_00057875                                                         Court Reserved
                                                                                                                                 950 Series
                                                                                                                              Gates Documents
   GX                                       Description                                           Bates Range/Identifier                             Defense Objections   Admission Status     Admitted
   951       Email from Paul Manafort to Rick Gates, August 4, 2016                                SCODOJ-00001935                                                          Admissible
             Email from Steve Calk to Kellie Kennedy, dspoleti@donaldtrump.com, and
   952                                                                                     SCODOJ-00001972 to SCODOJ-00001973                                               Inadmissible
             rgates@donaldtrump.com, August 9, 2016
             Email from Lisa Wagner to Rick Gates, Sarah Robinson, and Eli Miller,
   953                                                                                     SCODOJ-00001990 to SCODOJ-00001991          Relevance; Hearsay                 Admissible in part
             September 28, 2016
   954       Email from Paul Manafort to Rick Gates, September 20, 2016                            SCODOJ-00001988                     Relevance; Rule 403                  Admissible
   955       Email from Paul Manafort to Rick Gates, October 12, 2016                      SCODOJ-00002020 to SCODOJ-00002022          Hearsay                              Admissible
   956       Email from Rick Gates to Paul Manafort, October 12, 2016                      SCODOJ-00002017 to SCODOJ-00002019          Hearsay                             Party Reserved
   957       Email from Paul Manafort to Rick Gates, November 20, 2016                             SCODOJ-00002027                     Relevance; Rule 403; Hearsay         Admissible
   958       Email from Paul Manafort to Rick Gates, November 24, 2016                             SCODOJ-00002028                     Hearsay                              Admissible
             Email from Jason Miller to Team Press, Steven Miller, Rick Gates, and Bryan
   959                                                                                     SCODOJ-00001931 to SCODOJ-00001934          Hearsay                               Admissible
             Lanza with attachment, August 4, 2016
                                                                                                                                  1000 Series
                                                                                                                           Public Source Documents
   GX                                        Description                                          Bates Range/Identifier                             Defense Objections   Admission Status     Admitted
                                                         Case 1:19-cr-00366-LGS Document 222-1 Filed 06/17/21 Page 13 of 14
          "Donald Trump Hires Paul Manafort to Lead Delegate Effort," New York
 1001                                                                                   SDNY_00347559 to SDNY_00347561         Relevance; Rule 403; Hearsay                      Party Reserved
          Times, March 28, 2016
          "Trump Aide Paul Manafort Promoted to Campaign Chairman and Chief
 1002                                                                                           SDNY_00078806                  Relevance; Rule 403; Hearsay                      Party Reserved
          Strategist," New York Times, May 19, 2016
          "Trump Campaign Announces Expanded Role For Paul Manafort," ABC
1002‐A                                                                                  SDNY_00410813 to SDNY_00410814         Relevance; Rule 403; Hearsay                      Party Reserved
          News, May 19, 2016
          "Donald Trump Fires Corey Lewandowski, His Campaign Manager," New
 1003                                                                                   SDNY_00078807 to SDNY_00078810         Relevance; Rule 403; Hearsay                      Party Reserved
          York Times, June 20, 2016
          "How Paul Manafort Wielded Power in Ukraine Before Advising Donald
1004*                                                                                   SDNY_00410079 to SDNY_00410083         Relevance; Rule 403; Hearsay                      Party Reserved
          Trump," New York Times, July 31, 2016
          "Secret Ledger in Ukraine Lists Cash for Donald Trump's Campaign Chief,"
 1005                                                                                   SDNY_00410084 to SDNY_00410090         Relevance; Rule 403; Hearsay                       Inadmissible
          New York Times, August 14, 2016
          "Manafort tied to undisclosed foreign lobbying," Associated Press, August
1006*                                                                                   SDNY_00410091 to SDNY_00410095         Relevance; Rule 403; Hearsay                      Party Reserved
          17, 2016
          "Trump advisers waged covert influence campaign," Associated Press,
 1007                                                                                   SDNY_00410096 to SDNY_00410099         Relevance; Rule 403; Hearsay                      Party Reserved
          August 18, 2016
          "Paul Manafort Quits Donald Trump's Campaign After a Tumultuous Run,"
 1008                                                                                   SDNY_00078821 to SDNY_00078824         Relevance; Rule 403; Hearsay                      Party Reserved
          New York Times, August 19, 2016
          Genesis Capital Master Fund II v. MC Brooklyn Holdings et al., Summons
 1009                                                                                   SDNY_00003651 to SDNY_00003793                                                             Admissible
          and Verified Complaint
          Genesis Capital Master Fund II v. MC Brooklyn Holdings et al., Affadavit of
 1010                                                                                           SDNY_00003814                                                                      Admissible
          Service
 1011     FEC records regarding Calk donations                                                  SDNY_00003363                                                                      Admissible
          Genesis Capital Master Fund II v. MC Brooklyn Holdings et al., Affirmation
 1012                                                                                           SDNY_00003823                                                                      Admissible
          Discontinuing Action
 1013     New York Times front page, August 15, 2016                                            SDNY_00411620                  Relevance; Rule 403; Hearsay                       Inadmissible
          "Anthony Scaramucci predicts a 'resounding' 40-state landslide for Trump in
1014*                                                                                   SDNY_00411634 to SDNY_00411637         Relevance; Rule 403; Hearsay                      Party Reserved
          the 2020 election," July 3, 2019
          "Anthony Scaramucci predicts a 'resounding' 40-state landslide for Trump in
1014‐A*                                                                                         SDNY_00411638                  Relevance; Rule 403; Hearsay                      Party Reserved
          the 2020 election," July 3, 2019, video
          "Grassroots America shows the people support Donald Trump," April 19,
1015*                                                                                   SDNY_00411639 to SDNY_00411640         Relevance; Rule 403; Hearsay                      Party Reserved
          2019
1016*     Anthony Scaramucci tweet screenshot, March 23, 2019                           SDNY_00411641 to SDNY_00411641        Relevance; Rule 403; Hearsay                       Party Reserved
1017*     "President Trump: An Unsung Bipartisan Hero," January 3, 2019                 SDNY_00411642 to SDNY_00411643        Relevance; Rule 403; Hearsay                       Party Reserved
                                                                                                                        1100 Series
                                                                                                                      DOD Documents
 GX                                    Description                                           Bates Range/Identifier                         Defense Objections                 Admission Status          Admitted
          Email from Kevin Sweeney to Sally Donnelly with attachment, February 4,
1101*                                                                                   SDNY_00238506 to SDNY_00238508                                                           Party Reserved
          2017
 1102                                                                                   SDNY_00410831 to SDNY00411049          Authenticity; Relevance; Rule 403; Hearsay          Admissible
          Stephen Calk military records
                                                                                                                        1150 Series
                                                                                                                      Yohai Documents
 GX                                     Description                                          Bates Range/Identifier                          Defense Objections                Admission Status          Admitted
          Email from Paul Manafort to Kathy Manafort, Jessica Manafort, Jeff Yohai,
 1151                                                                                           SDNY_00330923                  Relevance; Rule 403; Hearsay                      Party Reserved
          and Andrea Manafort, May 19, 2016



 1152                                                                                           SDNY_00322325                  Hearsay                                      Admissible (conditionally)
          Email from Paul Manafort to bbaldinger@baldingerlaw.com and Jeff Yohai,
          November 9, 2016
                                                                                                                         1200 Series
                                                                                                                           Photos
 GX                                       Description                                        Bates Range/Identifier                          Defense Objections                Admission Status          Admitted
 1201     Photo of Stephen Calk                                                                TFSB_000000699                                                                    Admissible
1201-A    "Steve Calk" name plate                                                                                                                                                New Exhibit
1201-B    "Chaiman/CEO" name plate                                                                                                                                               New Exhibit
 1202     Photo of Paul Manafort                                                                SDNY_00410815                                                                    Admissible
 1203     Photo of 120 Broadway                                                                 SDNY_00410816                                                                    Admissible
 1204     Photo of 174 Jobs Lane                                                                SDNY_00410817                                                                    Admissible
 1205     Photo of 377 Union Street                                                             SDNY_00410818                                                                    Admissible
 1206     Photo of 601 N Fairfax                                                                SDNY_00410819                                                                    Admissible
 1207     Photo of 2401 Nottingham                                                              SDNY_00410820                                                                    Admissible
 1208     Photo of Anna Ivakhnik                                                                SDNY_00410821                                                                    Admissible
1208-A    "Anna Ivakhnik" name plate                                                                                                                                             New Exhibit
1208-B    "Assistant" name plate                                                                                                                                                 New Exhibit
 1209     Photo of Anthony Scaramucci                                                           SDNY_00410822                                                                    Admissible
 1210     Photo of James Norini                                                                 SDNY_00410823                                                                    Admissible
1210-A    "Jim Norini" name plate                                                                                                                                                New Exhibit
1210-B    "COO" name plate                                                                                                                                                       New Exhibit
                                                        Case 1:19-cr-00366-LGS Document 222-1 Filed 06/17/21 Page 14 of 14

 1211    Photo of Jared Kushner                                                          SDNY_00410824                                                      Admissible
 1212    Photo of Javier Ubarri                                                          SDNY_00410825                                                      Admissible
1212-A   "Javier Ubarri" name plate                                                                                                                         New Exhibit
1212-B   "President" name plate                                                                                                                             New Exhibit
 1213    Photo of Jeffrey Yohai                                                          SDNY_00410826                                                      Admissible
 1214    Photo of Michael's Restaurant                                                   SDNY_00410827                                                      Admissible
 1215    Photo of Rick Gates                                                             SDNY_00410828                                                      Admissible
 1216    Photo of TFSB, Chicago, IL                                                      SDNY_00410829                                                      Admissible
 1217    Photo of Trump Tower, New York, NY                                              SDNY_00410830                                                      Admissible
 1218    Photo of Dennis Raico                                                           SDNY_00411050                                                      Admissible
1218-A   "Dennis Raico" name plate                                                                                                                          New Exhibit
1218-B   "Loan Officer" name plate                                                                                                                          New Exhibit
 1219    Photo of James Brennan                                                                                                                             New Exhibit
1219-A   "Jim Brennan" name plate                                                                                                                           New Exhibit
1219-B   "Senior Underwriter" name plate                                                                                                                    New Exhibit
 1220    Photo of Thomas Horn                                                                                                                               New Exhibit
1220-A   "Tom Horn" name plate                                                                                                                              New Exhibit
1220-B   "Underwriter" name plate                                                                                                                           New Exhibit
 1221    Photo of Gregory Garrabrants                                                                                                                       New Exhibit
 1222    Photo of John Day                                                                                                                                  New Exhibit
                                                                                                                   1250 Series
                                                                                                               Red Curve Documents
 GX                                     Description                                   Bates Range/Identifier                         Defense Objections   Admission Status   Admitted
 1251                                                                            SDNY_00411644 to SDNY_00411646                                              Admissible
         Donald J. Trump for President, Inc. donation record, November 9, 2016
                                                                                                                   1300 Series
                                                                                                                 Immunity Orders
 GX                                     Description                                   Bates Range/Identifier                         Defense Objections   Admission Status   Admitted
 1301    Javier Ubarr Immuity Order, June 16, 2021                                                                                                          New Exhibit
 1302    Dennis Raico Immunity Order, June 16, 2021                                                                                                         New Exhibit
 1303    Matthew MacDonald Immunity Order                                                                                                                   New Exhibit
 1304    Thomas Horn Immunity Order                                                                                                                         New Exhibit
 1305    James Brennan Immunity Order                                                                                                                       New Exhibit
                                                                                                                   2100 Series
                                                                                                                 Summary Charts
 GX                                      Description                                  Bates Range/Identifier                         Defense Objections   Admission Status   Admitted
 2101    Summary slides                                                                                                                                     New Exhibit
 2102    Calk-Raico phone chart                                                                                                                             New Exhibit
 2103    Calk-Manafort-Scaramucci phone chart                                                                                                               New Exhibit
 2104    Overview timeline                                                                                                                                  New Exhibit
 2105    California Refinance Phase timeline                                                                                                                New Exhibit
 2106    $9.5 Million Loan Phase timeline                                                                                                                   New Exhibit
 2107    $6.5 Million Loans Phase timeline                                                                                                                  New Exhibit
 2108    December 20 through 23, 2016 timeline                                                                                                              New Exhibit
 2109    Event chart, July 27-August 9, 2016                                                                                                                New Exhibit
 2110    Event chart, November 1-14, 2016                                                                                                                   New Exhibit
 2111    Event chart, December 21-23, 2016                                                                                                                  New Exhibit
                                                                                                                   2200 Series
                                                                                                                   Stipulations
 GX                                       Description                                 Bates Range/Identifier                         Defense Objections   Admission Status   Admitted
 2201    TFSB NBHI Stipulation, June 15, 2021                                                                                                               Admissible
 2202    Genesis Stipulation, June 12, 2021                                                                                                                 Admissible
 2203    Rackspace Stipulation June 12, 2021                                                                                                                Admissible
 2204    Google Stipulation, June 12, 2021                                                                                                                  Admissible
 2205    Phone Stipulation, June 15, 2021                                                                                                                   Admissible
 2206    Extraction Stipulation, June 12, 2021                                                                                                              Admissible
 2207    DOD Stipulation June 12, 2021                                                                                                                      Admissible
 2208    OCC Stipulation June 12, 2021                                                                                                                      Admissible
 2209    Travel Records Stipulation June 12, 2021                                                                                                           Admissible
 2210    Photos Stipulation June 12, 2021                                                                                                                   Admissible
 2211    Red Curve Testimonial Stipulation June 12, 2021                                                                                                    Admissible
 2212    FEC Limit Stipulation, June 15, 2021                                                                                                               Admissible
 2216    UTC Stipulation June 12, 2021                                                                                                                      Admissible
